Title: Arthur Lee to Franklin and John Adams: Two Letters, 7 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


I.
Gentlemen.
Chaillot. Feb. 7th. 1779—
I have been informd that Dr. Bancroft is soon to go to England, charg’d with a Comission from us, or which concerns the trust, which is jointly repos’d in us. I beg the favor of you to inform me whether this is true. I have the honor to be, with the greatest esteem & respect Gentlemen, Your mst. obedient Hble Servt.
Arthur Lee
Hon. B. Franklin & John Adams. Esqs.

 
Addressed: Honble. B. Franklin & John Adams Esqrs. / Ministers plenipotentiary / at Passi—
 
II.
Gentlemen.
Chaillot. Feb. 7th. 1779—
To a written Letter, one of you was civil enough to return me a verbal answer, that Docter Bancroft was appointed to transact business for us in England, & that his instructions should be sent to me.
Why you shoud think that in the choice of a person to represent us, I shoud have no voice; I am at a loss to conceive.
The notorious character of Dr. Bancroft as a Stock-jobber is perfectly known to you. The dishonor of his transactions in that way, having been visited upon the Commissioners you also know. His living in open defiance of decency & religion you are no strangers to; nor to his enmity against me, & the constant means he employs to calumniate my character. You know also that he is the creature and Agent of that Mr. Deane, who has just publishd a most false & scandalous libel against Congress and some of their Servants; which, in the opinion of all person’s of honor whom I have heard speak of it, is likely to injure the affairs of the United States in Europe, and greatly disgrace our national character.
For these reasons I should have imagind that Dr. Bancroft woud have been the last person in the World you would have chosen to represent us, or to vest with public Confidence. There are, most certainly in Paris, americans of untainted Reputation & undoubted abilities, who I am sure woud be willing to undertake any Commission from us for the service of their Country.
I have farther to inform you as one of your Colleagues, that I have evidence in my possession, which makes me consider Dr. Bancroft as a Criminal with regard to the United States, & that I shall have him chargd as such, whenever he goes within their jurisdiction.
If after consideration of these reasons, and of this information, you shoud still be of opinion he is a proper person to represent us; you will give me leave by this letter to dissent from, and wash my hands of, his appointment.
I have the honor to be, with the greatest esteem & respect, Gentlemen Your most obedient Humble Servant
Arthur Lee
Honble. B. Franklin, and John Adams Esqrs.
